                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK


         Luis Gerardo IXCOY CAAL;
                       Petitioner,

                                  v.                                   Case No. 1:20-cv-00439 (PAE)
         Thomas DECKER, in his official capacity as Disrict
         Director of New York, Immigration and Customs
         Enforcement; Ken CUCCINELLI, in his official                  MOTION FOR LEAVE TO
         capacity as Acting Director of U.S. Citizenship and           APPEAR AS LAW
         Immigration Services; Chad WOLF in his official               STUDENTS
         capacity as Acting Secretary of Homeland Security.
                        Respondents.


                        MOTION FOR LEAVE TO APPEAR AS LAW STUDENTS
                 Amicus Kathryn O. Greenberg Immigration Justice Clinic at the Benjamin N. Cardozo

        School of Law, through undersigned counsel, moves this Court to grant law student interns Yael

        Ben Tov, Gabriel Cahn, and Eugenia Fowlkes, leave to appear in the above-captioned matter as

        law students under the supervision of attorney Lindsay Nash, a member of the bar of this Court.

        Ms. Ben Tov, Mr. Cahn, and Ms. Fowlkes, who are currently enrolled in the Immigration Justice

        Clinic at the Benjamin N. Cardozo School of Law, meet all the requirements of the Student Practice

        Rule in the Southern District of New York, as evidence by the attached documents. See Exs. A, B,

        and C.

                                                                    Respectfully submitted,
        Dated: February 14, 2020                                    /s/ Lindsay Nash______
               New York, NY                                         Lindsay Nash, Esq.
                                                                    Kathryn O. Greenberg Immigration
                                                                    Justice Clinic
                                                                    Cardozo School of Law
The Court notes that it has received two copies                     55 Fifth Avenue, 11th Floor
of the signed documents for Mr. Cahn, but no                        New York, NY 10003
such form for Ms. Ben Tov.                                          Tel: (212) 790-0433
                                                                    lindsay.nash@yu.edu
                                                                    Counsel for Amicus Curiae

 PaJA.�
__________________________________
      PAUL A. ENGELMAYER 2/18/2020
      United States District Judge
